The owner of land may put it to any use which is reasonable, considering his interest and that of the other persons affected by it. Ladd v. Brick Co., 68 N.H. 185, 186. The test to determine whether a particular use is reasonable is to inquire whether or not it is such a use as the ordinary man would make of his premises. Horan v. Byrnes, 72 N.H. 93, 97, 100. The foundation on which the rule rests has been recently re-examined (Franklin v. Durgee, 71 N.H. 186) and the rule reaffirmed, so the further consideration of the question at this time can serve no useful purpose.
Exception overruled.
All concurred. *Page 259